

116 HR 2810 IH: Tax Fairness for Tribal Youth Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2810IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Ms. Moore (for herself, Mr. Estes, Mr. Calvert, Mr. Carbajal, Mr. Cárdenas, Mr. Cole, Mr. Cook, Mrs. Craig, Ms. Haaland, Mr. Kind, Mr. Ruiz, Ms. Shalala, Mr. Young, Mr. Kildee, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat certain payments made by Indian tribal
			 governments as earned income for purposes of the kiddie tax.
	
 1.Short titleThis Act may be cited as the Tax Fairness for Tribal Youth Act of 2019. 2.Certain payments made by Indian tribal governments treated as earned income for kiddie tax (a)In generalSection 1(g)(4)(C) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (C)Treatment of certain amounts as earned incomeFor purposes of this subsection, each of the following amounts shall be treated as earned income of the child referred to in paragraph (1) to the extent included in the gross income of such child:
 (i)Distributions from qualified disability trustsAny amount included in the gross income of such child under section 652 or 662 by reason of being a beneficiary of a qualified disability trust (as defined in section 642(b)(2)(C)(ii)).
 (ii)Certain Indian tribal paymentsAny payment made by an Indian tribal government (as defined in section 139E(c)(1)), or from a trust of which the Indian tribal government is treated as the owner under subpart E of part I of subchapter J, to such child if—
 (I)such child is an enrolled member of the tribe with respect to such Indian tribal government, and (II)such payment is received by such child by reason of such enrollment..
 (b)Application to alternative minimum taxSection 59(j)(1)(A) of such Code is amended by inserting and including amounts treated as earned income under section 1(g)(4)(C) after section 911(d)(2). (c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.
			